DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the preliminary amendment filed on 10/10/2019.
Therefore, claim(s) 1- 14 is/are pending herein; claim(s) 1 & 12 is/are independent claim(s).
Specification
The disclosure is objected to because of the following informalities:
In page 22, the phrase “At S12” from “Step S11 At Step S12 the result of combining said data is stored in a memory of the data storage module” should be “At step S11” rather than “At step S12”. Furthermore, the step S12/11 fails to clarify which data is represented by “combining said data”.
Appropriate correction is required.
Claim Objections
Claims 1- 11 objected to because of the following informalities:
In claim 1, the claim recites “obtain a cleaned historical SCADA” in line 8 and “using the cleaned historical SCADA data to identify input-output data relations” in line 10. Here, “SCADA” of 8 should be changed to “SCADA data” to match with “SCADA data” of line 10.
Claims 2- 11 are objected because of their dependency.
In claims 9- 11, the word “combing” from “result of combing said data” appears incorrect.
Claim 6 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5 because both of them recite the plant is a wind farm. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12- 14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claims 12- 14, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed subject matter (i.e., “computer program product”) of these claims cover “software per se”, see MPEP 2106.03 (I). 
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;

Specifically, in claim 12, the claimed “a computer program product” that is implemented with “functional modules” can be understood by PHOSITA as a purely software only entity in light of the disclosure of the specification. The functional modules like items 8, 9, 10 (see, fig. 1) are described in the specification as part of the “data processing unit 5”, see page 10, last paragraph.
 Furthermore, although the functional modules are described as being implemented in a data processor like item 6 of fig. 1, the claimed computer program product does not necessarily cover the data processor. Even if the claimed “program product” to cover “a data processor”, which itself can be a virtual processor such as a virtual machine known to be widely used in a cloud computing field (see, 2nd last paragraph, Spec page 22) as can be clear to PHOSITA. As such under BRI, the claimed subject matter of the “computer program product” can be a mere software only entity. The types of the devices used to store the software entity does not require such devices also to fall within the coverage of the claimed invention. For example, a computer program stored in a hardware computer device does not cover the computer device that is used to store the computer program. 
For the reasons discussed above, claim 12 and its dependent claims 13- 14 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

I) Regarding claim 1, the claim recites “storing the result of combining said data in a memory” as part of step s11, see last limitation.  
However, there is insufficient antecedent basis for the word “the result of combining said data” in the claim.  Specifically, this limitation fails to clarify whether this means combining of all acquired data to obtain a result or combining of some selected acquired data to receive a combined data to generate a single/derived value as in last paragraph (“historical SCADA data may be combined in order to generate new, derived signals”) of page 14 of the specification or something else. Claim also fails to clearly clarify this “combining said data” corresponds to “combination of input-output data relations” of step S4.
For the examining purpose, “the result of combining said data” is at least some subset of the collected SCADA data as mapped below in art rejection.

II) Regarding claim 12, this is also rejected for similar reasons as outlined above in claim 1.

III) Regarding claim 3, the claimed subject matter is written as “A computer program product” but not the method step. Here, the actual body of this claim includes various method steps such as acquiring, removing, using the cleaned historical SCADA data, storing the result data. The claim does not recite any structure for the claimed “program product” and also does not clarify which computer elements execute these method steps of acquiring, removing, and storing. Accordingly, the claim fails to clarify which elements perform the claimed method steps thereby rendering the scope of the claim indefinite.
For the examining purpose, examiner has interpreted the line 6 of this claim as “generation plant or microgrid, the data processor configured to execute steps comprising”.

IV) Claims 2- 11 & 13 -14 are rejected because they also carry the deficiency of the claims they depend on.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 -14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eryurek (US 20020123856 A1) in view of Swaminathan et al. [Swaminathan](US 20170016430 A1) and further in view of Li (US 20120226682 A1). The combination of Eryurek, Swaminathan, and Li is referred as ESL hereinafter.

	Regarding claim 1, Eryurek teaches a method for monitoring [actions performed by “computer system 30” that executes “an asset utilization expert 50”] the condition of subsystems within a renewable generation plant [“Process control systems”/ “process control plant” like plant 10  with “a power generation and distribution system 24” of fig. 1] or microgrid comprising the steps: ([0024-0027, 0030], fig. 1);
	acquiring [“the computer 30 stores and executes an asset utilization expert 50 that collects data and other information generated by the process control systems 12 and 14”] historical data [“asset utilization expert 50 may receive information from numerous data collectors… web servers, historians, control modules or other control applications within the process control plant 10”] which has previously been measured by one or more field devices connected to a number of input output devices used as part of a Supervisory Control and Data Acquisition (SCADA) system [local controller computers of the field devices, see, para. 0027, “a computer system 30 is provided which is communicatively connected to the computers… maintenance computer 22 and to the power generation and distribution computer 26”] of the plant or microgrid ([0030, 0036-0037]);
	
	 - using the sets of measured input and output data that are used in the regression analysis” and figs. 3- 4 shows identifying of the relationships for inputs and outputs for different components so that particular component’s inputs are used as outputs to downstream components] for each subsystem of the plant or microgrid, where an input-output data relation [“expert1 50 operates as a data and information clearinghouse in the process plant 10and is able to coordinate the distribution of data… generate new information or data… creates indexes associated with devices, like process control and instrumentation devices, power generation devices, rotating equipment, units, areas”] for a given subsystem is a list of all signals contained within the 
	
	Atty. Docket No. ABBVP-42 - Page 3 of 11training [“the individual models may be tuned or tweaked to accurately model the plant or the entities within the plant based on actual feedback from the plant” when these models are run by computer 30, see ¶38] separate data-driven models [“2models 56” for different components of the plant/units, wherein the models 56 can be “different and independent component models for different portions of or entities”] for each subsystem [“different units” within the plant or “interconnected devices” of the unit] of the plant or microgrid using the cleaned - --historical SCADA data [“actual feedback from the plant”], wherein each trained data-driven model [“component models” for different components of the units or units of the plant] is optimized to be able to estimate the outputs of the subsystem from the inputs to the subsystem, where the inputs and outputs [“individual models for the different units within the plant with interconnections between the inputs and outputs of these units”, “each component model may be tied to the inputs and outputs of other component”] to the subsystem are described by the input-output data relations ([0034, 0044-0048]),
	 - establish alarm thresholds for each [“modeling expert….provides a model for the different component parts at any desired level” “providing different and independent component models for different portions of or entities… use component models that can be run independently of one another as well as together”] trained data-driven model ([0044, 0051]), 
	- acquiring new data [“an expert system may periodically collect data… every hour, every ten minutes, every minute, etc.”, “utilization expert 50 receives data as it is generated or at certain periodic times over”] from the one or more field devices connected to a number of input output devices used as part of a Supervisory Control and Data Acquisition (SCADA) system of the plant or microgrid ([0039, 0049]), 
	- inputting the new data from the one or more field devices connected to a number of input output devices used as part of Supervisory Control and Data Acquisition (SCADA) system of the plant or microgrid to the one or more trained data-driven models in order to obtain new model outputs [new virtual sensor outputs based on periodically collected data] for each trained data-driven model ([0038, 0048-0049]), 
	- calculating one or more metrics [“the errors associated”] indicative of the difference between the new model outputs for each trained data-driven model and the equivalent measured values [“if actual sensor measurements within the plant 10 are in error”] obtained from the new data from the one or more field devices connected to a number of input output devices used as part of a Supervisory Control and Data Acquisition (SCADA) system of the plant or microgrid ([0048-0051]), Preliminary Amendment Atty. Docket No. ABBVP-42 Page 4 of 11

	- identifying [“determine if sensors making measurements within the process 10 are drifting or have some other error associated therewith”] whether the one or more metrics exceed their associated alarm thresholds and if yes, indicating [“utilization expert 50 can notify a maintenance person and/or a process control operator of the faulty sensor”] an alarm to the end user via a human machine interface ([0050-0052]),
	- storing [“process control network and stores this data for use by the models 56”, “the parameters, inputs, outputs or other variables associated with any particular model may be stored and tracked”] the result of combining said data in a memory of the processor unit for estimating future values of a metric, or for estimating when future values of a metric exceed a threshold, or for estimating a degradation of each subsystem of the plant or microgrid ([0049, 0053]).
Eryurek does not teach whether its system uses historical/collected data after cleaning or without cleaning to identify input-output data relations for each subsystem and to train each of the data-driven models. Thus, Eryurek does not teach:
1) removing unwanted data from the acquired historical data to obtain a cleaned historical SCADA,
2) selecting the combination of input-output data relations within the cleaned historical SCADA data which ensure that the availability of cleaned historical SCADA data for each input-output data relation exceeds a given threshold as shown above with 
Since Eryurek does not explicitly uses the phrases “data-driven” or “neural network” (see, Spec, page 19) type one can challenge its “component models” used by the “utilization expert 50” may or may not be of “data- driven” types of the model.
Swaminathan is directed to a system and method for enhancing operations of the wind power generation systems by using wind power forecasting system 50 communicatively coupled to one or more wind turbine systems 52 ([0001, 0021], fig. 2). Specifically, Swaminathan teaches a method for monitoring the condition of subsystems within a renewable generation plant or microgrid, comprising the steps:
acquiring historical data [“collect (block 102) wind turbine system 10 data and other related data”] which has previously been measured by one or more field devices connected to a number of input output devices used as part of a Supervisory Control and Data Acquisition (SCADA) system of the plant or microgrid, removing [“filtering system 74”, “process 100 may then “clean” the collected data and select (block 104) one or more data subsets 106”] unwanted data from the acquired historical data to obtain a cleaned historical SCADA, using the cleaned historical SCADA data to train separate data-driven models [“models 58, 60, 62, 64, 66, 68, 70, and/or 72 may also include neural network models that may build a neural net between time series values in the training data, and use the neural network to generate forecasts] for each subsystem of the plant or microgrid, inputting the new data from the one or more field devices connected to a number of input output devices used as part of Supervisory Control and Data Acquisition (SCADA) system of the plant or microgrid to the one or more trained data-driven models in order to obtain new model outputs[block 116] for each trained data-driven model ([0024, 0033-0036, 0040-0043], fig. 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Swaminathan and Eryurek because they both are related to processing the collected data using on or more models from a process plant comprising a power generation system and (2) modify the system of Eryurek to remove/filter unwanted data from the collected data used to identify input-output data relations for each subsystems and to train each of its data-driven/network models. Doing so the data used by the expert system 50 of the computer 30 to identify input-output relationships and to train the component models can be free from outlying/noisy data or can add certain missing data thereby using the high-quality data to identify input-output relations and to train its models (Swaminathan, [0041]). Furthermore, Swaminathan’s neural network-based models can be understood by PHOSITA as examples of “any other desired types of models” used for “component models” 68 envisioned by Eryurek’s plant 10 to increase the prediction accuracy (Eryurek, [0034] & Swaminathan, [0035]).
Eryurek in view of Swaminathan teaches/suggests all elements of the claim except:
 selecting the combination of input-output data relations within the cleaned historical SCADA data which ensure that the availability of cleaned historical SCADA data for each input-output data relation exceeds a given threshold as claimed. 
Li teaches a server and method of using the server [item 106] by storing various identified relationship data [“store corresponding relationships between search keywords and search channels”] between two data sets (fig. 1, [0019]).Specifically, Le teaches/suggests a method comprising:
  selecting the combination of input-output data relations [“store only the corresponding relationships between search keywords and those search channels whose normalized number of actions is greater than this threshold value”] within the cleaned historical SCADA data which ensure that the availability of cleaned historical SCADA data for each input-output data relation exceeds a given threshold, Preliminary Amendmentand storing [“At 210, in the event that the normalized value of user actions at least meets the threshold value, a corresponding relationship is stored between”] the result of combining said data in a memory of the processor unit for estimating future values of a metric, or for estimating when future values of a metric exceed a threshold, or for estimating a degradation of each subsystem of the plant or microgrid ([0022, 0033-0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Li and Eryurek in view of Swaminathan because they both are related to storing analyzed data associated with a monitored plant and (2) modify the system of Eryurek in view of Swaminathan to select the combination of input-output data relations within the cleaned historical SCADA data which ensure that the availability of cleaned historical SCADA data for each input-output data relation exceeds a given threshold and to store only input-output data relations that exceeds a given threshold as suggested by Li. Doing so the expert system 50 (of Eryurek) can increase processing efficiency and also can save storage space while storing the identified input-output data relations for each of the subsystems of the plant (Li, [0033]). Accordingly, the combination (not the references individually) of Eryurek, Swaminathan, and Li (ESL) teaches each and every element of the claim 1 and renders invention of this claim obvious to PHOSITA.

Regarding claim 2, ESL further teaches the method according to claim 1, wherein the subsystem is defined as one or more connected components [“for different portions of or entities within the plant, such as areas, units, loops, devices, etc.”] within the plant or microgrid for signals which are considered as an input to the subsystem and signals which are considered as an output to the subsystem both exist within the cleaned historical SCADA (Eryurek, [0044-0045], figs. 3-4).
Regarding claim 3, ESL further teaches the method according to claim 2, wherein the subsystem is an individual component or a collection of connected components within the plant or microgrid (Eryurek, [0044-0045], figs. 3-4).
Regarding claim 4, ESL further teaches the method according to claim 1, wherein the separate data-driven models [component models of Eryurek can be implemented as “intensive models such as neural networks”] for each subsystem of the plant or microgrid are artificial neural networks (Swaminathan, [0042]).
Regarding claim 5, ESL further teaches the method according to claim 1, characterized in that wherein the plant or microgrid is a wind farm (Eryurek, [0025]; Swaminathan, Figs. 1-2, [0015]).
Regarding claim 6, ESL further teaches the method according to claim 1, wherein the plant or microgrid is a wind farm (Eryurek, [0025]; Swaminathan, Figs. 1-2, [0015]).
Regarding claim 7, ESL further teaches the method according to claim 1, wherein the step using the cleaned historical SCADA data-of identifying input-output data relations for each subsystem of the plant or microgrid is performed using an expert system [item 50] (Eryurek, [0030, 0034]).
Regarding claim 8, ESL further teaches the method according to claim 1, wherein a computer device [computer 30 and/or “any other computer”] and all associated sub-modules are implemented across a range of computing devices as part of a cloud computing system (Eryurek, Fig. 1, [0030, 0034]).
Regarding claim 9, ESL further teaches the method according to claim 1, wherein the historical values of the one or more metric values for the new SCADA data stored at the Step of storing the result of combing said data in a memory is used to estimate future values of a metric (Eryurek, [0049, 0053] & Li, [0033-0034]).
Regarding claim 10, ESL further teaches the method according to claim 1, wherein the historical values of the one or more metric values for the new SCADA data stored at the Step of storing the result of combing said data in a memory is used to estimate when future values of a metric exceed a threshold (Eryurek, [0061, 0076]).
Regarding claim 11, ESL further teaches the method according to claim 1, wherein the historical values of the one or more metric values for the new SCADA data stored at the Step of storing the result of combing said data in a memory is used to estimate degradation [“estimating the existence of cavitation in a device”] of each subsystem of the plant or microgrid (Eryurek, [0061], Claim 1).
	Regarding claim 12, ESL teaches/suggests invention of this claim for the similar reasons set forth above in claim 1. Please note, the computer 30 along with expert system 50 and other computers shown in fig. 1 of Eryurek is mapped as claimed “a computer program product for monitoring the condition of subsystems within a renewable generation plant or microgrid which is provided with functional modules implemented in a data processor of a computer device connected with a Supervisory Control and Data Acquisition (SCADA) system, both connected with a number of field devices of the renewable generation plant or microgrid. 
	Regarding claim 13, ESL further teaches the computer program product according to claim 12, wherein the step of using the cleaned historical SCADA data of identifying input-output data relations for each subsystem of the plant or microgrid is performed using an expert system [system 50] (Eryurek, Fig. 2 & Swaminathan, [0036]).
	Regarding claim 14, ESL further teaches the  computer program product according to claim 12, wherein the computer device [computer 30 and other computers of the plant 10] and all associated sub-modules are implemented across a range of computing devices as part of a cloud computing system (fig. 1 of Eryurek).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Wang (US Patent: 5,450,527) teaches using the collected data to identify input-output relations for each subsystems [items 11, 12] and training separate data-driven models [“in box 37 each neural network is trained to learn the set of Production Rules”] using the collected data from a monitored renewable generation plant (Figs. 2- 3, Col. 5, lines 45- 50).
2) Nojima (US 20160181967) teaches training separate data models [models 641- 647] for each subsystems [power converter 510, transmission line 520, circuit breaker 530] of the plant using the SCADA data, wherein each trained data-driven model is optimized to be able to estimate the outputs of the subsystem from the inputs to the subsystem, where the inputs and outputs to the subsystem are described by the input-output data relations (Fig. 5, [0027-0028]).
Contacts	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note applicant’s dependent claim 7 conforms using an “expert system” as in Eryurek to process the collected data of various components of the monitored plant as identifying input/output relations.
        
        2 [0034], “The models 56 may be models such as those created by and sold by MDC Technology located in Teeside, England or may be any other desired types of models”; [0044], “simpler models can generally be executed more quickly in software and can be made more accurate by matching the inputs and outputs of the models with actual measurements”; and [0084] “a data plot, a neural network, or other description”. Here, any other desired types and by neural network can be understood by PHOSITA as “data-driven models” types as claimed, see “implicit disclosure” MPEP 2144.01.